Citation Nr: 0404845	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-20 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for non-small cell lung 
cancer as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, that denied the veteran's claim 
seeking entitlement to service connection for non-small cell 
lung cancer, including as a result of exposure to herbicides.  
In June 2002, the veteran filed a notice of disagreement.  In 
September 2002, the RO furnished the veteran and his service 
representative a statement of the case.  In October 2002, the 
veteran filed a substantive appeal.

It is noted that, by a rating decision dated in September 
2003, the RO denied the veteran's claim of entitlement to 
service connection for hepatitis C, including as a result of 
exposure to herbicides.  As the time for filing an appeal of 
this decision does not expire until September 2004, this 
issue is not before the Board.


REMAND

At the outset, the veteran does not contend, and the record 
does not show that the veteran served in the Republic of 
Vietnam during the period from January 1962 to May 1975.  See 
38 U.S.C.A. § 1116 (West 2002).  Rather, the veteran and his 
service representative essentially contend that the veteran 
developed non-small cell lung cancer as a result of exposure 
to herbicides during his Korean service.  Specifically, the 
veteran contends that he was deployed to the Demilitarized 
Zone (DMZ) in South Korea in 1967 and 1968, and that his 
duties included guarding South Korean military personnel who 
were spraying defoliants along the DMZ to protect against 
possible attacks by North Korea.  He maintains that he 
performed this guard duty along the South Korean DMZ for 
thirty five days (all day long) in the summer of 1967, and 
that his military records show that he served in Korea where 
herbicides were used.

A review of the record evidence reflects that the veteran 
served on active duty in Korea from January 1967 to March 
1968, which includes the period from October to December of 
1967, when test applications of chemical herbicides were used 
in South Korea.  The evidence confirms that chemical 
herbicides were used in South Korea along the DMZ during the 
period from 1967 to 1969, and that they were applied by the 
South Korean Armed Forces.  According to the January 1980 
classified report concerning the use of herbicides in Korea, 
chemical herbicides specifically identified as "MONURON and 
2-4-D" were used during the period from October to December 
of 1967.  However, chemical herbicides specifically 
identified as "Agent Blue and Orange" were used during the 
period from April to August of 1968, and "unnamed" 
herbicides were used during the period from May to July of 
1969.  Moreover, given the method of application and that the 
chemical herbicides were actually applied by Korean personnel 
only, the January 1980 classified report nevertheless seems 
to indicate a small probability of chemical herbicide 
exposure to U.S. personnel.  As such, on balance, there is a 
plausible basis in the record to support a finding of the 
veteran's exposure to chemical herbicides, specifically 
identified as "MONURON and 2-4-D," during his period of 
Korean service in 1967.  See 38 C.F.R. § 3.102.

In this context, it is well to observe that the United States 
Court of Appeals for the Federal Circuit has determined that 
a veteran is not precluded from establishing service 
connection, based on the chronic effects of chemical 
exposure, with proof of actual direct causation.  See, e.g., 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  While 
a review of the medical evidence reveals that the veteran 
developed non-small cell lung cancer in September 1999, none 
of the medical evidence contains an opinion that speaks 
directly to the matter of whether there is an etiological 
relationship between the currently diagnosed lung cancer and 
the veteran's exposure to chemical herbicides, specifically 
identified as "MONURON and 2-4-D,"during his period of 
Korean service.

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA, codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002) have not been 
satisfied with respect to the issues on appeal.  
Specifically, the VCAA provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the veteran's service 
connection claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to service connection for non-
small cell lung cancer as a result of 
exposure to herbicides, the RO should send 
the veteran and his representative, if 
any, a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) evidence 
not previously provided to VA is necessary 
to substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim for 
service connection for non-small cell lung 
cancer.

2.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
etiology of the veteran's currently 
diagnosed non-small cell lung cancer.  
The claims folder, to include a copy of 
the Remand, should be made available to 
and be reviewed by the examiner.  All 
indicated tests and studies should be 
accomplished, and clinical findings 
should be reported in detail.  Based on a 
review of the records contained in the 
claims folder and the examination 
results, the examiner is asked to address 
the following question:  

Whether is it at least as likely as 
not that the veteran's non-small cell 
lung cancer originated during service 
or was otherwise caused by any 
incident that occurred during service, 
to specifically include the veteran's 
exposure to chemical herbicides, 
identified as "MONURON and 2-4-
D,"during his period of Korean 
service.

3.  After completing the above-requested 
actions and additional notification 
and/or development action deemed 
warranted, the RO should re-adjudicate 
the claim of entitlement to service 
connection for non-small cell lung cancer 
as a result of exposure to herbicides, in 
light of all pertinent evidence and legal 
authority.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



